Exhibit 10.71

AMENDMENT NO. 2 TO

LOAN AND SECURITY AGREEMENT

AND LIMITED WAIVER

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT AND LIMITED WAIVER (this
“Amendment”) is entered into this 7th day of November, 2011, by and among
SILICON VALLEY BANK, a California banking corporation (“Bank”), and U.S. AUTO
PARTS NETWORK, INC., a Delaware corporation (“USAPN”), AUTOMOTIVE SPECIALTY
ACCESSORIES AND PARTS, INC., a Delaware corporation (“ASAP”), GO FIDO, INC., a
Delaware corporation (“Go Fido”), PARTS BIN, INC., a Delaware corporation
(“Parts Bin”), LOBO MARKETING, INC., a Texas corporation (“Lobo”), WHITNEY
AUTOMOTIVE GROUP, INC., a Delaware corporation (“Whitney”), PRIVATE LABEL PARTS,
INC., a Delaware corporation (“Private Label”), PACIFIC 3PL, INC., a Delaware
corporation (“Pacific”), AUTOMD, INC., a Delaware corporation (“AutoMD”), and
LOCAL BODY SHOPS, INC., a Delaware corporation (“Local Body Shops” and with
USAPN, ASAP, Go Fido, Parts Bin, Lobo, Whitney, Private Label, Pacific, and
AutoMD, each a “Borrower” and collectively, the “Borrower”). Capitalized terms
used herein without definition shall have the same meanings given them in the
Loan Agreement (as defined below).

RECITALS

Borrower and Bank entered into that certain Loan and Security Agreement dated as
of August 13, 2010, as amended by that certain Amendment No. 1 to Loan and
Security Agreement and Limited Waiver dated as of February 28, 2011 (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which the Bank agreed to extend and make available to Borrower
certain advances of money.

Borrower (a) is in default under the Loan Agreement and (b) desires that Bank
waive the Existing Default (as defined below) and amend the Loan Agreement upon
the terms and conditions more fully set forth herein.

Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to provide the
limited waiver contained herein and so amend the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. EVENT OF DEFAULT. Borrower acknowledges that there exists an Event of Default
under the Loan Agreement due to its failure to comply with the covenant set
forth in Section 6.7(c) (Consolidated Fixed Charge Coverage Ratio) for the four
quarter period ending October 1, 2011 (the “Existing Default”).

2. LIMITED WAIVER. Bank hereby agrees, subject to the satisfaction of the terms
of Section 6 hereof, to waive the Existing Default.

3. AMENDMENT TO LOAN AGREEMENT.

3.1 Section 6.7 (Financial Covenants). Subsection (b) of Section 6.7 of the Loan
Agreement is amended and restated in its entirety as follows:

“(b) Liquidity. Unrestricted cash and Cash Equivalents minus outstanding
Advances of at least $7,500,000.”

3.2 Section 13.1 (Definitions). The following definitions in Section 13.1 of the
Loan Agreement is amended and restated in its entirety as follows:

“Consolidated EBITDA” shall mean for any fiscal period (a) Net Income for such
period, plus (b) Consolidated Interest Expense for such period, plus (c) to the
extent deducted in the calculation of Net Income, consolidated depreciation
expense and



--------------------------------------------------------------------------------

amortization expense of USAPN and its Subsidiaries for such period, plus
(d) consolidated income tax expense of USAPN and its Subsidiaries for such
period, plus (e) other consolidated non-cash charges of USAPN and its
Subsidiaries for such period, including but not limited to stock-based
compensation and impairment of intangible assets, approved by Bank, plus
(f) restructuring costs and transaction fees and expenses related to the Whitney
Stock Purchase to the extent paid in the fiscal quarters ending January 1,
2011, April 2, 2011, July 2, 2011 or October 1, 2011, plus, for purposes of
calculating the Consolidated Fixed Charge Coverage Ratio only (g) integration
capital expenditures related to the Whitney Stock Purchase in the fiscal
quarters ending January 1, 2011, April 2, 2011, July 2, 2011 and October 1,
2011, to the extent paid during such periods.”

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period minus the portion of taxes based on
income actually paid in cash during such period (excluding income tax refunds
received in cash during such period as a result of an over-payment of taxes
actually paid in such period) minus Consolidated Capital Expenditures for USAPN
and its Subsidiaries to (b) Consolidated Fixed Charges for USAPN and its
Subsidiaries for such period.”

3.3 Exhibit D (Compliance Certificate). Exhibit D to the Loan Agreement is
amended and restated in its entirety and replaced with Exhibit A hereto.

4. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (ii) no Event of
Default has occurred and is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e) this Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;

(f) as of the date hereof, Borrower has no defenses against the obligations to
pay any amounts under the Obligations. Borrower acknowledges that Bank has acted
in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents; and

(g) USAPN represents and warrants that Value Solutions, Inc. (“Value”), a
Delaware corporation, a wholly owned subsidiary of USAPN, is a dormant entity
with no operations or material assets. USAPN further represents and warrants
that it is in the processing of dissolving Value.

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

5. LIMITATION. The limited waiver and amendment set forth in this Amendment
shall be limited precisely as written and shall not be deemed (a) to be a
forbearance, waiver or modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein or, except
for the limited waiver and amendment provided herein, to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver



--------------------------------------------------------------------------------

of any of the provisions thereof; or (c) except for the limited waiver and
amendment provided herein, to limit or impair Bank’s right to demand strict
performance of all terms and covenants as of any date. Except as expressly
amended hereby, the Loan Agreement shall continue in full force and effect.

6. EFFECTIVENESS. This Amendment shall become effective upon:

(a) the receipt by Bank of this Amendment duly executed by Borrower, and

(b) Borrower’s payment to Bank of an amendment fee in an amount equal to
$20,000.

7. EXPENSES. Borrower agrees to pay Bank Expenses (including the fees and
expenses of Bank’s counsel, advisors and consultants) accrued and incurred in
connection with the transactions contemplated by this Amendment and all other
Bank Expenses (including the fees and expenses of Bank’s counsel, advisors and
consultants) payable in accordance with the Loan Agreement.

8. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

9. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

10. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

BORROWER:

U.S. AUTO PARTS NETWORK, INC. By  

/s/ Shane Evangelist

Name:   Shane Evangelist Title:   Chief Executive Officer

 

PARTS BIN, INC. By  

/s/ Shane Evangelist

Name:   Shane Evangelist Title:   President

 

LOBO MARKETING, INC. By  

/s/ Brian Hafer

Name:   Brian Hafer Title:   President

 

AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC. By  

/s/ David Spangler

Name:   David Spangler Title:   President

 

GO FIDO, INC. By  

/s/ Michael Buca

Name:   Michael Buca Title:   President

 

WHITNEY AUTOMOTIVE GROUP, INC. By  

/s/ Aaron E. Coleman

Name:   Aaron E. Coleman Title:   President

 

PRIVATE LABEL PARTS, INC. By  

/s/ David Morris

Name:   David Morris Title:   President

 

PACIFIC 3PL, INC. By  

/s/ Rick Ellis

Name:   Rick Ellis Title:   President

 

AUTOMD, INC. By  

/s/ Anton Reut

Name:   Anton Reut Title:   President



--------------------------------------------------------------------------------

LOCAL BODY SHOPS, INC. By  

/s/ David Hernandez

Name:   David Hernandez Title:   President

BANK:

 

SILICON VALLEY BANK By  

/s/ Jack Garza

Name:   Jack Garza Title:   Relationship Manager



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK

   Date:                     

FROM: U.S. AUTO PARTS NETWORK, INC.

The undersigned authorized officer of U.S. AUTO PARTS NETWORK, INC.
(“Administrative Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Administrative Borrower, AUTOMOTIVE
SPECIALTY ACCESSORIES AND PARTS, INC. (“ASAP”), GO FIDO, INC. (“Go Fido”), PARTS
BIN, INC. (“Parts Bin”), LOBO MARKETING, INC. (“Lobo”), WHITNEY AUTOMOTIVE
GROUP, INC. (“Whitney”), PRIVATE LABEL PARTS, INC. (“Private Label”), PACIFIC
3PL, INC. (“Pacific”), AUTOMD, INC. (“AutoMD”) and LOCAL BODY SHOPS, INC.
(“Local Body Shops”, and with Administrative Borrower, ASAP, Go Fido, Parts Bin
Lobo, Whitney, Private Label, Pacific and AutoMD, each a “Borrower” and
collectively, the “Borrower”) and Bank (the “Agreement”):

(1) Each Borrower is in complete compliance for the period ending             
with all required covenants except as noted below; (2) there are no Events of
Default, except as noted below; (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4) Each
Borrower, and each of its Subsidiaries, have timely filed, or have obtained
extensions for filing, all required tax returns and reports, and each Borrower
has timely paid all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by each Borrower except as otherwise permitted
pursuant to the terms of Section 5.8 of the Agreement; and (5) no Liens have
been levied or claims made against any Borrower or any of its Subsidiaries
relating to unpaid employee payroll or benefits of which Borrower has not
previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Quarterly consolidated and consolidating financial statements with Compliance
Certificate; A/R & A/P Agings    Quarterly within 45 days (first three quarters
of fiscal year)    Yes    No Annual consolidated and consolidating financial
statements (CPA Audited) + CC    FYE within 90 days    Yes    No 10-Q, 10-K and
8-K    Within 5 days after filing with SEC    Yes    No Board approved financial
projections    Not later than January 30 of each calendar year    Yes    No



--------------------------------------------------------------------------------

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

 

 

 

 

Financial Covenant

   Required      Actual      Complies  

Maintain on a Quarterly Basis:

        

Maximum Funded Debt to TTM Consolidated EBITDA:

        

Effective Date through October 1, 2010

     2.25:1.00             :1.00         Yes    No  

January 1, 2011 through July 2, 2011

     2.00:1.00         

October 1, 2011 through July 1, 2012

     1.50:1.00             :1.00         Yes    No   

Thereafter

     1.00:1.00             :1.00         Yes    No   

Liquidity

   $ 7,500,000      $                     Yes    No   

Consolidated Fixed Charge Coverage Ratio:

        

Two quarter period ending January 1, 2011

     1.10:1.00             :1.00         Yes    No   

Three quarter period ending April 2, 2011

     1.25:1.00             :1.00      

Four quarter periods ending July 2, 2011, October 1, 2011 and January 1, 2012

     1.25:1.00             :1.00      

Four quarter period ending each quarter thereafter

     1.50:1.00             :1.00         Yes    No   

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

ADMINISTRATIVE BORROWER:     BANK USE ONLY U.S. AUTO PARTS NETWORK, INC.    
Received by:  

 

         AUTHORIZED SIGNER        Date:  

 

By:   

 

      Name:   

 

    Verified:  

 

Title:   

 

      AUTHORIZED SIGNER        Date:  

 

       Compliance Status:   Yes    No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:             

 

I. Maximum Funded Debt to Consolidated EBITDA (Section 6.7(a))

Required: See chart below

 

Period

   Maximum Funded Debt to EBITDA

Effective Date through October 1, 2010

   2.25:1.00

January 1, 2011 through July 2, 2011

   2.0:1.00

October 1, 2011 through July 1, 2012

   1.5:1.00

Thereafter

   1.0:1.00

Actual:

 

A.

        

1.      Advances outstanding

   $                                

2.      Amount of Term Loan outstanding

   $                                

3.      Credit Extensions outstanding (line A.1 plus line A.2)

   $                             

B.

  

Net Income

   $                

C.

  

To the extent included in the determination of Net Income

     

1.      Depreciation expense

   $                                

2.      Amortization expense

   $                                

3.      Income tax expense

   $                                

4.      Stock-based compensation

   $                                

5.      Impairment of intangible assets

   $                                

6.      Restructuring costs and transaction fees and expenses related to Whitney
Stock Purchase to the extent paid in the fiscal quarters ending January 1, 2011,
April 2, 2011, July 2, 2011 or October 1, 2011

   $       
            
        
  

7.      The sum of lines 1 through 6

   $                             



--------------------------------------------------------------------------------

D.         Consolidated Interest Expense    $             E.        
Consolidated EBITDA (line B plus line C.7 plus line D)    $             F.      
   Maximum Funded Debt to Consolidated Adjusted EBITDA (line A.3 divided by line
E)   

Is line F equal to or less than             :1.00?

 

             No, not in compliance

                Yes, in compliance

 

II.    Liquidity (Section 6.7(b))

Required: $7,500,000

Actual:

 

A.         Unrestricted cash and Cash Equivalents    $             B.        
Advances outstanding    $             C.         Liquidity (line A minus line B)
   $            

Is line C equal to or greater than $7,500,000?

 

             No, not in compliance                 Yes, in compliance

 

III.    Consolidated Fixed Charge Coverage Ratio (Section 6.7(c))

Required: See chart below

 

Period

  

Fixed Charge Coverage Ratio

For the two quarter period ending January 1, 2011

   1.10:1.00

For the three quarter period ending April 2, 2011

   1.25:1.00

For the four quarter periods ending July 2, 2011, October 1, 2011 and January 1,
2012

   1.25:1.00

For the four quarter period ending each quarter thereafter

   1.50:1.00



--------------------------------------------------------------------------------

Actual:

 

A.

   Net Income    $            

B.

   To the extent included in the determination of Net Income      
1.    Depreciation expense    $                2.    Amortization expense   
$                3.    Income tax expense    $                4.    Stock-based
compensation    $                5.    Impairment of intangible assets   
$               

6.    Restructuringcosts and transaction fees and expenses related to Whitney
Stock Purchase to the extent paid in the fiscal quarters ending January 1, 2011,
April 2, 2011, July 2, 2011 or October 1, 2011

   $               

7.    Integrationcapital expenditures related to the Whitney Stock Purchase to
the extent paid in the fiscal quarters ending January 1, 2011, April 2, 2011,
July 2, 2011 or October 1, 2011

   $                8.    The sum of lines 1 through 7    $            

C.     

  

ConsolidatedInterest Expense

   $            

D.     

  

ConsolidatedEBITDA (line A plus line B.8 plus line C)

   $            

E.     

   Taxes based on income actually paid in cash (excluding income tax refunds
received in cash during such period as a result of an over-payment of taxes
actually paid in such period)    $            

F.      

  

ConsolidatedCapital Expenditures

   $            

G.     

         1.    Consolidated Interest Expense    $               

2.    Paymentsmade on account of principal of Indebtedness of Borrower and its
Subsidiaries (including principal payments in respect of the Term Loan)

   $                3.    Cash dividends, distributions, repurchases and
redemptions in respect of stock of Administrative Borrower    $            

H.

   Consolidated Fixed Charges (line G.1 plus G.2 plus G.3)    $            

I.

  
Consolidated Fixed Charge Coverage Ratio ((line D minus line E minus line F) divided by line 
H)    $            

Is line I equal to or greater than             :1.00?

             No, not in compliance                                        
                  Yes, in compliance